Henderson, J.,
dissenting. — Article hi, § 22, of the Constitution of Pennsylvania, provides that trust funds shall not be invested in “bonds or stocks of private corporations.” This accountant has made investments forbidden by this clause. The sole question for decision is, Does the will “enable us to *611say with certainty that the testatrix intended her executor not to be restrained in this respect?” Penrose, J., in Barker’s Estate, 159 Pa. 518 (528).
The clause of the will erecting the trust of the two-thirds share for the daughter contains no exemption from legal investments; it provides: “And the remaining two-thirds parts ... in trust to convert, manage, invest and reinvest the same and collect the rents . . . and ... to pay the net . . . income . . . unto my said daughter. ...”
But it is contended there is an earlier clause in the will giving the executor the whole residuary estate in trust to divide the same into two parts, and that the language of this clause is broad enough to permit non-legal investments. This is true, but I know of no authority whereunder this trustee may read into the trust clause in question an authority which the testator has conferred in connection with another trust. Can we say such reasoning has established with the “utmost clearness” the exemption from the constitutional mandate? “The rule has been established for the protection of trust estates, and the hardship of any individual ease is as nothing compared with the disastrous results that would flow from its relaxation. The rule is founded upon the highest considerations of public policy. See Perry on Trusts, §§ 452 and 460; Mant v. Leith, 15 Beav. 524; Worrell’s Appeal, 9 Pa. 508; Ihmsen’s Appeal, 43 Pa. 431;” Barker’s Estate, 159 Pa. 518 (528).
I would dismiss the exceptions.